United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11225
                        Conference Calendar



TONY IRVINE,

                                    Plaintiff-Appellant,

versus

JOE FERNALD; ET AL.,

                                    Defendants,

BRUCE TONEY; NFN WILLIAMS,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:04-CV-167
                      --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Tony Irvine, Texas prisoner No. 1122042, appeals the

district court’s dismissal of his pro se and in forma pauperis

civil rights complaint for failure to exhaust prison

administrative remedies as required by 42 U.S.C. § 1997e(a).

Irvine does not dispute that he has failed to comply with the

requirements of 42 U.S.C. § 1997e(a), but he argues that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11225
                                 -2-

dismissal of his complaint with prejudice for purposes of

proceeding in forma pauperis violates his right of access to the

courts.   Irvine also challenges the district court’s decision to

sever and transfer his claims against defendants employed at the

Texas Department of Criminal Justice Wynne Unit to the Southern

District of Texas, which is where those claims arose.

     We find no error in the dismissal of claims for failure to

exhaust prison administrative remedies.    Porter v. Nussle, 534

U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 741 (2001).

The dismissal will have no effect on Irvine’s ability to bring a

paid complaint raising the same allegations.    Underwood v.

Wilson, 151 F.3d 292, 296 (5th Cir. 1998).   The decision to sever

and transfer certain of Irvine’s claims was within the district

court’s broad discretion.   Mills v. Beech Aircraft Corp., 886

F.2d 758, 761 (5th Cir. 1989); Williams v. Hoyt, 556 F.2d 1336,

1341 (5th Cir. 1977).

     AFFIRMED.